       Case 4:18-cv-01060-YGR Document 260-2 Filed 07/31/20 Page 1 of 3




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 2     Including Professional Corporations
     JAY T. RAMSEY, Cal. Bar No. 273160
 3   1901 Avenue of the Stars, Suite 1600
     Los Angeles, California 90067-6055
 4   Telephone:    310.228.3700
     Facsimile:    310.228.3701
 5   E mail        jramsey@sheppardmullin.com

 6 Attorneys for Defendants
   FREEDOM FINANCIAL NETWORK, LLC,
 7 FREEDOM DEBT RELIEF, LLC, FLUENT,
   INC., and LEAD SCIENCE, LLC,
 8
 9                                    UNITED STATES DISTRICT COURT

10                                   NORTHERN DISTRICT OF CALIFORNIA

11
12 DANIEL BERMAN, STEPHANIE                          Case No. 4:18-cv-01060-YGR
     HERNANDEZ, and ERICA RUSSELL,
13
                       Plaintiffs,                   DECLARATION OF DHARMA NAIK IN
14                                                   SUPPORT OF DEFENDANTS’
              v.                                     OPPOSITION TO PLAINTIFFS’
15                                                   RENEWED MOTION FOR CLASS
   FREEDOM FINANCIAL NETWORK LLC,                    CERTIFICATION
16 FREEDOM DEBT RELIEF, LLC, FLUENT,
   INC., and LEAD SCIENCE, LLC,
17
                       Defendants.
18
19 FREEDOM FINANCIAL NETWORK, LLC                    Hearing TBD per Court Order (Dkt. No. 252)
     and FREEDOM DEBT RELIEF, LLC,
20
                       Third Party Plaintiffs,
21
              v.
22
     DOES 1 through 5 ,
23
                       Third Party Defendants.
24
25
26
27
28

                                                                         Case No. 4:18-cv-01060-YGR
     SMRH:4839-8021-3189.1                                                    NAIK DECLARATION
       Case 4:18-cv-01060-YGR Document 260-2 Filed 07/31/20 Page 2 of 3




 1                                  DECLARATION OF DHARMA NAIK

 2            I, Dharma Naik, hereby declare:

 3            1.       I am the Associate General Counsel to Defendants Freedom Financial Network,

 4 LLC and Freedom Debt Relief, LLC (collectively, “Freedom”). I make this declaration based on
 5 my personal knowledge obtained through the course of my employment at Fluent and upon
 6 information obtained by me from individuals upon whom I regularly rely in the normal course of
 7 business.
 8            2.       Freedom and its various related entities are generally referred to collectively as

 9 “Freedom Financial” or the “Freedom Financial Network.”
10            3.       In 2017, Freedom and Defendants Fluent, Inc. (“Fluent”) entered into a marketing

11 campaign to generate leads (i.e., target potential customers) for Freedom (the “Freedom
12 Campaign”). Freedom provides, among other things, debt relief services. It is my understanding
13 that Fluent is a digital marketing company that operates consumer-facing websites that collect
14 first-party data from registrants that Fluent then uses to assist advertising clients, such as Freedom,
15 in targeting and engaging potential customers.
16            4.       Freedom engaged a number of clients that were leads generated as part of the

17 Freedom Campaign. Freedom’s records indicate that Freedom engaged 159 clients as a result of
18 the Freedom Campaign. I understand that Freedom provided the list of clients, including first and
19 last name, phone and email address, in discovery, and it was produced as FREEDOM_001924.
20 The list contains private and confidential information about individuals, so is not being filed
21 publicly. Freedom can provide the list if necessary.
22            I declare under penalty of perjury under the laws of the United States of America that the

23 foregoing is true and correct. Executed on July 31, 2020.
24
                                                                        /s/ Dharma Naik
25
                                                                        DHARMA NAIK
26
27
28

                                                         -1-                       Case No. 4:18-cv-01060-YGR
     SMRH:4839-8021-3189.1                                                              NAIK DECLARATION
       Case 4:18-cv-01060-YGR Document 260-2 Filed 07/31/20 Page 3 of 3




 1            I hereby attest, under penalty of perjury, that I received permission from Dharma Naik to

 2 insert his electronic signature above. He is currently moving from San Francisco to Washington,
 3 D.C. and is driving cross-country with his family. He did not have access to a scanner and so
 4 could not execute in person. Defendants can submit an executed version once Mr. Naik is settled
 5 in Washington, D.C.
 6
                                                                     /s/ Jay T. Ramsey
 7
                                                                     JAY T. RAMSEY
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      -2-                       Case No. 4:18-cv-01060-YGR
     SMRH:4839-8021-3189.1                                                           NAIK DECLARATION
